Name: Commission Regulation (EC) No 3148/94 of 21 December 1994 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  international trade;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31994R3148Commission Regulation (EC) No 3148/94 of 21 December 1994 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables Official Journal L 332 , 22/12/1994 P. 0028 - 0028 Finnish special edition: Chapter 3 Volume 64 P. 0119 Swedish special edition: Chapter 3 Volume 64 P. 0119 COMMISSION REGULATION (EC) No 3148/94 of 21 December 1994 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2753/94 (2), and in particular Articles 8 and 12 (3) thereof, Whereas in the fruit and vegetables sector commercial requirements indicate that it is necessary to be certain of the country of origin of the marketed products; whereas experience acquired in this connection indicates that better measures are needed to prevent the possibility that the indication of origin can be altered during the various marketing stages of the products; whereas the provisions of Commission Regulation (EEC) No 2251/92 of 29 July 1992 on quality inspection of fresh fruit and vegetables (3), as last amended by Regulation (EEC) No 785/93 (4), should be supplemented to that effect; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 5 is hereby added to Chapter V, Article 11, of Regulation (EEC) No 2251/92: '5. For the purposes of applying this Regulation and in respect of products for which quality standards exist, invoices and accompanying documents must indicate the country of origin of the products. This requirement is not necessary at the retail stage for the final consumer.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 292, 12. 11. 1994, p. 3. (3) OJ No L 219, 4. 8. 1992, p. 9. (4) OJ No L 79, 1. 4. 1993, p. 55.